Citation Nr: 0839075	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for the residuals of a 
right foot injury. 

2. Entitlement to service connection for a sinus disability 
to include as due to exposure to Agent Orange.  

3. Entitlement to service connection for glaucoma to include 
as due to exposure to Agent Orange.  

4. Entitlement service connection for a disability due to 
numbness in the arms and feet. 

5. Entitlement service connection for a disability due a 
burning sensation in the legs.  

6. Entitlement to an initial compensable rating for hearing 
loss.  

7. Entitlement to an initial rating higher than 10 percent 
for tinnitus.  
REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the veteran, served on active duty from 
April 1966 to April 1968 to include service in the Republic 
of Vietnam.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.  At the hearing and on the record, the 
veteran withdrew from the appeal the claim of service 
connection for a back disability. 

The claim for increase for hearing loss is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.

Also, the record raises the claim of service connection for 
residuals of back abscess or cyst on the back, which is 
referred to the RO for appropriate action. 



FINDINGS OF FACT

1. Residuals of a right foot injury are not currently shown. 

2. A sinus disability was not affirmatively shown during 
service, and the current sinus disability, first shown after 
service, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, during service.  

3. Glaucoma was not affirmatively shown during service, and 
the current glaucoma, first shown after service, is unrelated 
to an injury, disease, or event, including exposure to Agent 
Orange, during service. 

4. A disability causing numbness of the arms and feet was not 
affirmatively shown during service and the current complaints 
of numbness in the arms and feet first shown after service 
are unrelated to an injury, disease, or event during service. 

5. A disability causing a burning sensation in the legs was 
not affirmatively shown during service and the current 
complaints of a burning sensation in the legs first shown 
after service are unrelated to an injury, disease, or event 
during service. 

6. The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear. 


CONCLUSIONS OF LAW

1. Residuals of a right foot injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008). 

2. A sinus disability to include as due to exposure to Agent 
Orange was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303(c), 3.307(a)(6), 3.309(e) (2008).  

3. Glaucoma to include as due to exposure to Agent Orange was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(c), 3.307(a)(6), 3.309(e) (2007).  

4. A disability due to numbness in the arms and feet was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

5. A disability due to a burning sensation in the legs was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

6. There is no legal basis for the assignment of a rating 
higher than 10 percent for tinnitus. 38 U.S.C.A. §1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in February 
2005, in April 2005, in April 2006, and in July 2006.  The 
notices included the type of evidence needed to substantiate 
the claims of service connection, that is: evidence of 
current disability; evidence of an injury or disease or 
event, causing an injury or disease, during service; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to extent there was pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  



To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the statement of the case, 
dated in February 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

On the claim for increase for tinnitus, the statutory and 
regulatory provisions of the VCAA do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the 
facts are not in dispute. Resolution of the appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of a disability rating for tinnitus. For this 
reason, further discussion of VCAA compliance, pertaining to 
the claim for increase for tinnitus is not warranted.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained some service 
treatment records, VA records, and private medical records. 
The veteran has been provided VA medical examinations that 
provided evidence relevant to the veteran's claims and he has 
been afforded a recent hearing in which relevant testimony 
was received.   

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service personnel records show that the veteran served in 
the Republic of Vietnam from October 1966 to October 1967.  

The service treatment records, including the report of 
medical history on separation examination, contain no 
complaint, finding, history, treatment, or diagnosis of a 
right foot injury, a sinus condition, glaucoma, numbness in 
the arms and feet, and a burning sensation in the legs.  On 
the report of medical history on separation examination, the 
veteran stated that he had foot trouble.  

After service, private medical records disclose that in April 
1984 the veteran was diagnosed with a sinus condition.  In 
April 1994, glaucoma was suspected. .  In December 2004, the 
veteran complained of pain in the right shoulder and arm and 
numbness in the right elbow.  In June 2005, chronic sinusitis 
was noted. 

VA records document glaucoma (August 2003); right shoulder 
pain (August 2003, February 2004, March 2004, March 2005, 
September 2005, March 2006); numbness and tingling in the 
arms and burning sensation in the thighs (January 2005, March 
2006); numbness of the feet (March 2006).    

On VA audiology examination in December 2005, the diagnosis 
was tinnitus. 

On VA examination in December 2006, the examiner found no 
evidence of peripheral neuropathy of the upper and lower 
extremities.  

In June 2008, the veteran testified that in service he 
injured his right foot when he jumped from a truck and he 
related the current numbness in the foot to the in-service 
injury.  He testified that his sinus condition and glaucoma 
were due to exposure to Agent Orange in Vietnam.  As for 
numbness in the arms and feet and a burning sensation in the 
legs.



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

Neither a sinus condition nor glaucoma is on the list of 
diseases that may be presumed to have resulted from exposure 
to Agent Orange in Vietnam. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When a claim disability is not on the list of presumptive 
diseases due to exposure to Agent Orange, a veteran may 
establish service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service Connection 

Analysis

Where all the service treatment records are unavailable, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the 
benefit-of-the-doubt standard of proof.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). 

Although not all of the service treatment records are 
available, based on the available service treatment records 
and in the absence of competent evidence contemporaneous with 
service or from any other source to support a finding that 
either a right foot injury, a sinus condition, glaucoma, 
numbness in the arms and feet, or a burning sensation in the 
legs was affirmatively shown during service, service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established. 

Right Foot 

Although all the service treatment records are not available, 
the veteran did provide a history of foot trouble on the 
report of medical history for the separation examination and 
the veteran is competent and he is credible when he describes 
a right foot injury, jumping off a truck in service, but this 
alone is not enough to establish service connection. There 
must be a current disability resulting from the in-service 
injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

After service, VA records document numbness of the feet in 
March 2006.  In June 2008, the veteran related the current 
numbness in the foot to the in-service injury.

To the extent that the veteran associates current symptoms of 
numbness to the right foot injury, this type of condition is 
not one under case law, where lay observation has been found 
to be competent, and therefore the determination as to the 
presence of residuals of a right foot injury is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159. 

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For this reasons, the Board rejects the 
veteran's statements as competent evidence to establish a 
diagnosis of residuals of a right foot injury. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
which is not capable of lay observation, and as there is no 
competent evidence of current residuals of a right foot 
injury, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim, 
the reasonable-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  

Sinus Condition and Glaucoma 

Although not all the service treatment records are 
unavailable, service connection may still be established by 
continuity of symptomatology after service or by the 
diagnosis of the disability after service, when all the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.

The veteran has stated that his sinus condition and glaucoma 
are related to exposure to Agent Orange in Vietnam.  Because 
of the lack of documentation from any source contemporaneous 
with service or after service of the combination of 
manifestations sufficient to identify a chronic sinus 
condition or glaucoma and sufficient observation to establish 
chronicity contemporaneous with service, then a showing of 
continuity of symptomatology after service is required to 
support the claims.

After service, private medical records disclose that in April 
1984 the veteran was diagnosed with a sinus condition and a 
chronic sinus condition was documented in 2005.  In April 
1994, private medical records show that glaucoma was 
suspected and in August 2003 VA diagnosed glaucoma.  

The absence of continuity of symptoms of a sinus condition 
for 1968 to 1984 and of glaucoma from 1968 to 1994 interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.);  Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

The absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity since service and therefore the veteran's 
statements are not probative on the question of continuity of 
symptomatology. Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

For this reason, the preponderance of the evidence is against 
the claims of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on initial diagnosis after 
service under 38 C.F.R. § 3.303(d), and although the veteran 
is competent to describe symptoms of sinus and visual 
problems, neither a sinus condition nor glaucoma is a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation. 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims. Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.

And there is no favorable evidence that associates either a 
sinus condition or glaucoma, first documented after service, 
to an injury, disease, or event of service origin.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and testimony, relating his current 
sinus condition and glaucoma to service to include exposure 
to Agent Orange.  Jandreau v.Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As of exposure to Agent Orange, since the veteran served in 
Vietnam, he is presumed to have been exposed to Agent Orange 
during service.

But neither a sinus disability nor glaucoma is on the list of 
diseases presumed to be associated with exposure to Agent 
Orange under 38 C.F.R. § 3.309(e), which means that on the 
basis of medical and scientific studies, there is not a 
significant statistical association between the claimed 
disabilities and exposure to Agent Orange. 38 C.F.R. § 1.17.

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation, which 
requires a much higher standard of proof, that is, a showing 
that exposure to Agent Orange actually caused a sinus 
disability or glaucoma. Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  However there is no such evidence of 
record. 

As the Board may consider only independent medical evidence 
to support its finding on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no competent medical evidence in 
favor of the claims, the preponderance of the evidence is 
against the claims of service connection for a sinus 
disability and for glaucoma, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Numbness of the Arms and Feet 
Burning Sensation in the Legs

Although not all the service treatment records are 
unavailable, service connection may still be established by 
continuity of symptomatology after service or by the 
diagnosis of the disability after service, when all the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.

Because of the lack of documentation from any source 
contemporaneous with service or after service of the 
combination of manifestations sufficient to identify a 
disability with numbness of the arms and feet or a burning 
sensation in the legs and sufficient observation to establish 
chronicity contemporaneous with service, then a showing of 
continuity of symptomatology after service is required to 
support the claims.

After service, VA records documented numbness and tingling in 
the arms and burning sensation in the thighs in January 2005 
and in March 2006) and numbness of the feet in March 2006.    

The absence of continuity of symptoms from 1968 to 2005 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.);  
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing the 
evidence).

The absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity since service and therefore the veteran's 
statements are not probative on the question of continuity of 
symptomatology. Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claims of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on initial diagnosis after 
service under 38 C.F.R. § 3.303(d), and although the veteran 
is competent to describe symptoms of numbness and a burning 
sensation, these conditions are not conditions under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation. 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims. Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.

And there is no favorable evidence that associates either 
numbness of the arms and feet or a burning sensation in the 
legs, first documented after service, to an injury, disease, 
or event of service origin.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and testimony, relating his current 
numbness in the arms and feet and a burning sensation in the 
legs to service.  Jandreau v.Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no competent medical evidence in 
favor of the claims, the preponderance of the evidence is 
against the claims of service connection for numbness of the 
arms and feet or a burning sensation in the legs, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Claim for Increased for Tinnitus

In a rating decision in December 2005, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, in part to clarify existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head. 38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).



In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 
2006), the Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 that only a single 10 percent 
rating for tinnitus is assignable, whether or not the 
tinnitus is perceived unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under Diagnostic Code 6260, whether or not 
tinnitus is perceived in each ear.  As the disposition of the 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for residuals of a right foot injury is 
denied.  

Service connection for a sinus disability to include as due 
to exposure to Agent Orange is denied.  

Service connection for glaucoma to include as due to exposure 
to Agent Orange is denied.  

Service connection for a disability due to numbness in the 
arms and feet is denied. 

Service connection for a disability due a burning sensation 
in the legs.

An initial rating higher than 10 percent for tinnitus is 
denied.  




REMAND

On VA audiological examination in January 2007, the veteran 
had at most moderate sensorineural hearing loss.  In June 
2008, the veteran testified that his hearing was worse and 
that he had just received hearing aids.  

On the basis of the veteran's testimony, there is evidence of 
a material change in the disability and reexamination under 
38 C.F.R. § 3.327(a) is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Afford the veteran a VA audiology 
examination to determine the current 
level of bilateral hearing loss. The 
claims folder should be made available 
to the examiner.

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


